Citation Nr: 0606076	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for asthma, to include as 
due to asbestos exposure.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).

By correspondence dated in September 2005, the veteran 
asserted that he sustained kidney damage during a September 
1967 inservice incident.  Accordingly, the issue of 
entitlement to service connection for residuals of a kidney 
injury is referred to the RO for the necessary development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran appeals a denial of service connection for 
asthma.  He asserts that during service, he was exposed to 
asbestos while working in a medical attachment building, 
cleaning the building's ceiling tiles, participating in basic 
firefighter training, and cleaning the ceiling tiles in his 
quarters on his ship.  He argues that these activities 
exposed him to asbestos, and led to his current diagnosis of 
asthma.  

Subsequent to a Board remand in July 2005, the veteran's 
service personnel records were obtained from the National 
Personnel Records Center.  These records confirm that the 
veteran participated in firefighter training, and was also 
redesignated in August 1968 from Corpsman to Seaman.  
However, there is still insufficient evidence in the record 
with which to determine whether the veteran was exposed to 
asbestos.  Accordingly, a request must be made to the Navy 
Medical Liaison office to determine the likelihood, based on 
the evidence of record, of the veteran's exposure to 
asbestos.

In addition, the July 2005 Board remand specifically 
requested that the RO "determine whether there was . . . 
postservice evidence of occupational or other asbestos 
exposure."  However, there is no evidence in the claims file 
that this was accomplished.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  As such, the RO should request that the 
veteran complete an asbestos questionnaire, and/or submit a 
statement reporting the details of any postservice employment 
during the course of which he may have been exposed to 
asbestos, so that this additional information is of record 
and can be considered in adjudicating the veteran's claim.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Department 
of the Navy Medical Liaison office, at 
the following address: Naval Sea 
Systems Command (SEA 00D), 
Congressional and Public Affairs 
Office, 1333 Isaac Hull Avenue SE, 
Washington Navy Yard, D.C., 20376.  The 
RO should enclose a copy of the 
veteran's service personnel records, as 
well as a copy of all of the veteran's 
statements of record in which he 
describes the ways by which he was 
allegedly exposed to asbestos.  The 
Liaison Office should be requested to 
verify the alleged sources of exposure, 
and should be asked to indicate whether 
it was likely that the veteran was 
exposed to asbestos in the course of 
his assigned duties within the military 
occupational specialties noted in his 
service personnel records.  If no such 
opinion can be given, the service 
department should so state, and give 
the reason why.

2.  The RO should request that the 
veteran complete the asbestos 
questionnaire, or otherwise provide a 
statement of detailed information 
(employer, dates of employment, 
location of employment, job 
responsibilities, etc.) of any 
postservice evidence of occupational or 
other asbestos exposure.  If the 
veteran identifies any instances of 
postservice occupational asbestos 
exposure, the RO should attempt to 
contact the employer identified, and 
request copies of all available medical 
records and personnel records 
indicating the veteran's job duties and 
any potential occupational exposure to 
asbestos.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for asthma, to 
include as due to asbestos exposure.  
If the benefit on appeal remains 
denied, an additional supplemental 
statement of the case should be issued, 
and the veteran should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

